Shepley, C. J.,
orally.—One objection taken by the defendants is, that the town had not in fact established any legal road over the plaintiff’s land, and that therefore the. County Commissioners had no jurisdiction.
A sufficient answer is, that the plaintiff’s petition stated to them that such a road had been established. This required them to examine into the matter, and of course gave them jurisdiction. Whether their conclusion was correct, is not now in question.
Another objection is, that the Commissioners’ record fails to show affirmatively that there was such a town road.
True, the record should state that the facts alleged in the petition were found to be true. But a record is not void for mere informality. The record of the petition shows that they had jurisdiction. A judgment was rendered, and though informal in its recitals, it is in force, till reversed.
Another objection is, that the proceedings should have been in the form of an appeal. .
The statute remedy is called an “ appeal.” But it is an appeal to no other extent, than that it allows the same question to be examined by another tribunal.
Again, it is objected that the selectmen had proceeded irregularly ; that the action of the town in accepting the road was unauthorized, and that they accepted the road in a different place from that located by the selectmen, and accepted it hut conditionally.
These are matters, offered merely in evidence to show that the Commissioners had no jurisdiction. But their record fails to show any such irregularities or defects. They cannot therefore be allowed to operate upon the judgment of the Commissioners, rendered against the defendants.

Defendants defaulted,.